747 So. 2d 19 (1999)
BATON ROUGE ASSOCIATION OF SCHOOL EMPLOYEES, Local 100, Service Employees International Union, AFL-CIO and its Authorized Officer Larry Roddy, & Bertha Twine, Mary Ridley, Deborah Brooks, Annie Lee Gross, Annie Johnson, Ruby Johnson, Carol Jones, Any Lane, Dorothy McPipe, Alma Newman, Deborah Richardson, Olivia Smith, Mary Williams, and a Class of Similarly Situated Individuals
v.
EAST BATON ROUGE PARISH SCHOOL BOARD.
No. 99-C-1278.
Supreme Court of Louisiana.
July 2, 1999.
Denied.
CALOGERO, C.J. and LEMMON and JOHNSON, JJ. would grant the writ.
KIMBALL, J. not on panel.